DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-30 are objected to because of the following informalities:  
Claim 1(line 4), claim 9 (line 7), claim 17 (line 5), claim 24 (line 4), “region of interest (“ROI”)” should be changed to --region of interest (ROI)--.

Claims 2-8 are objected as being dependent from claim 1.
Claims 10-16 are objected as being dependent from claim 9.
Claims 18-23 are objected as being dependent from claim 17.
Claims 25-30 are objected as being dependent from claim 24.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “means for receiving,” “means for determining,” “means for adjusting” in claim 24, “means for capturing” in claim 25, “means for applying” in claim 26, “means for receiving,” “means for applying,” “means for modifying” in claim 27, “means for determining,” “means for adjusting” in claim 29, “means for adjusting,” “means for determining” in claim 30, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “determining,” “adjusting,” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 27-29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 12-14, 19-21, 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (line 2), recites limitation “the pixels;” it is unclear that limitation “the pixels” recited in claim 3 (line 2) refers to limitation “pixels in the subset of the plurality of pixels” in claim 1 (line 6) or limitation “a plurality of pixels” recited in claim 1 (lines 2-3).
Claim 4 (line 10), recites limitation “the weights;” it is unclear that limitation “the weights” recited in claim 4 (line 10) refers to limitation “second weights to pixels in the second plurality of pixels” in claim 4 (line 7) or limitation “the weights of the pixels in the subset of the plurality of pixels” in claim 4 (lines 2-3).
Claim 4 (line 12) recites the limitation "the" in “the applied weights”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 (line 2), recites limitation “the pixels;” it is unclear that limitation “the pixels” recited in claim 12 (line 2) refers to limitation “a subset of the plurality of pixels” in claim 12 (line 8) or limitation “a plurality of pixels” recited in claim 12 (lines 5-6).
Claim 13 (line 8), recites limitation “the weights;” it is unclear that limitation “the weights” recited in claim 13 (line 8) refers to limitation “second weights to pixels in the second plurality of pixels” in claim 13 (line 7) or limitation “the weights of the pixels in the subset of the plurality of pixels” in claim 13 (lines 2-3).
Claim 13 (line 10) recites the limitation "the" in “the applied weights”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 (line 2), recites limitation “the pixels;” it is unclear that limitation “the pixels” recited in claim 19 (line 2) refers to limitation “pixels in the subset of the plurality of pixels” in claim 17 (line 7) or limitation “a plurality of pixels” recited in claim 17 (lines 3-4).
Claim 20 (line 9), recites limitation “the weights;” it is unclear that limitation “the weights” recited in claim 20 (line 9) refers to limitation “second weights to pixels in the second plurality of pixels” in claim 20 (line 8) or limitation “the weights of the pixels in the subset of the plurality of pixels” in claim 20 (lines 2-3).
Claim 20 (line 11) recites the limitation "the" in “the applied weights”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 (line 2), recites limitation “the pixels;” it is unclear that limitation “the pixels” recited in claim 26 (line 2) refers to limitation “pixels in the subset of the plurality of pixels” in claim 24 (lines 6-7) or limitation “a plurality of pixels” recited in claim 24 (lines 2-3).
Claim 27 (line 11), recites limitation “the weights;” it is unclear that limitation “the weights” recited in claim 27 (line 11) refers to limitation “second weights to pixels in the second plurality of pixels” in claim 27 (line 7) or limitation “the weights of the pixels in the subset of the plurality of pixels” in claim 27 (lines 2-3).
Claim 27 (line 13) recites the limitation "the" in “the applied weights”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected as being dependent from claim 4.
Claim 14 is rejected as being dependent from claim 13.
Claim 21 is rejected as being dependent from claim 20.
Claim 28 is rejected as being dependent from claim 27.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9-12, 15-19, 22-26, 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (CN 106791475).
Regarding claim 24, Nguyen discloses an apparatus comprising:
means for receiving an image from an image sensor (ISP chip 33 receives image from CMOS 32, figure 4, page 3, lines 14-19; page 5, lines 25-27, 51-58), the image comprising a plurality of pixels;
means for determining a region of interest (“ROI”) in the image (ISP chip 33 receives image from CMOS 32, the image is divided into n statistical regions by brightness statistic 10, figure 5, page 3, lines 20-26; page 5, lines 51-58, page 6, lines 1-32), the ROI comprising a subset of the plurality of pixels in the image;
means for determining a ROI weight for pixels in the subset of the plurality of pixels (ISP chip 33 receives image from CMOS 32, the image is divided into n statistical regions by brightness statistic 10, the weight coefficient and region of interest of each statistical region is set in brightness statistic 10, figure 5, page 3, lines 27-30; page 5, lines 51-58, page 6, lines 1-32);
means determining statistics for the image based on the plurality of pixels in the image and the ROI weight (ISP chip 33 receives image from CMOS 32, the image is divided into n statistical regions by brightness statistic 10, the weight coefficient and region of interest of each statistical region is set in brightness statistic 10, light correction module 12 is surveyed by getting brightness statistic, figure 5, page 3, lines 18-19, 31-37; page 5, lines 51-58, page 6, lines 1-32); and
means for adjusting a gain or exposure setting for the image sensor based on the statistics (automatic exposure strategic control module 13, figure 1, step 2, page 3, lines 38-42; figure 5, page 5, lines 51-58, page 6, lines 1-32).

Regarding claim 25, Nguyen discloses means for capturing the image (CMOS 32, figure 4-5).

Regarding claim 26, Nguyen discloses:
means for applying weights to the pixels of the plurality of pixels (figure 5, ISP chip 33, page 3, lines 27-30; figure 5, page 5, lines 51-58, page 6, lines 1-32); and
wherein the ROI weight of the pixels in the subset of the plurality of pixels comprises a combination of the applied weights to the pixels of the plurality of pixels and an ROI value (figure 5, figure 5, page 5, lines 51-58, page 6, lines 1-32). 

Regarding claim 29, Nguyen discloses:
means for determining a second ROI in the image (ISP chip 33 receives image from CMOS 32, the image is divided into n statistical regions by brightness statistic 10, figure 5, page 3, lines 20-26; page 5, lines 51-58, page 6, lines 1-32), the second ROI comprising a second subset of the plurality of pixels in the image;
means for determining a second ROI weight of pixels in the second subset of the plurality of pixels (ISP chip 33 receives image from CMOS 32, the image is divided into n statistical regions by brightness statistic 10, the weight coefficient and region of interest of each statistical region is set in brightness statistic 10, figure 5, page 3, lines 27-30; page 5, lines 51-58, page 6, lines 1-32); and

wherein the means for adjusting the gain or exposure setting for the image sensor based on the ROI weight is further based on the second ROI weight (automatic exposure strategic control module 13, figure 1, step 2, page 3, lines 38-42; figure 5, page 5, lines 51-58, page 6, lines 1-32).
 
Regarding claim 30, Nguyen discloses wherein the means for adjusting the gain or exposure setting for the image sensor comprises means for determining one of an average brightness value, a total brightness value, or a total squared brightness value (figure 5, page 5, lines 51-58, page 6, lines 1-32).

Regarding claims 1, 6-7, claims 1, 6-7 are method claims correspond to apparatus claims 24, 29-20; therefore, claims 1, 6-7 are rejected for the same reason given in claims 24, 29-30.

Regarding claim 2, Nguyen discloses receiving a second image from the image sensor, the second image based on the gain or exposure setting (Nguyen discloses that if the brightness average value is reacquire in step S110, the exposure adjustment is performed, figure 1, step 110, page 4, lines 43-47, this indicates that a second image is captured).

Regarding claim 3, Nguyen discloses:
applying default weights to the pixels of the plurality of pixels; and wherein the ROI weight of the pixels in the subset of the plurality of pixels comprises a combination of the applied weights to the pixels of the plurality of pixels and an ROI value (Nguyen discloses the weighting coefficient may be preset, for example, the weighting coefficients of the regions of interest are the same and larger than the weighting coefficients of the non-interest regions, page 3, lines 27-30).

Regarding claims 9, 11-12, 15-16, see Examiner’s comments regarding claims 24, 25-26, 29-30, respectively.

Regarding claim 10, Nguyen disclose the image sensor (CMOS 32, figure 4).

Regarding claims 9, 11-12, 15-16, see Examiner’s comments regarding claims 24, 25-26, 29-30, respectively.

Regarding claims 17-19, 22-23, see Examiner’s comments regarding claims 24-26, 29-30, respectively.

Claims 1, 9, 17, 24, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belman (US 9,615,050).
Regarding claim 24, Belman discloses an apparatus comprising:
means for receiving an image from an image sensor (image processor 35 receives image from image sensor 12, figure 2, column 3, lines 48-67; column), the image comprising a plurality of pixels;
means for determining a region of interest (“ROI”) in the image (image processor 35 receives image from image sensor 12, the image frame 15 is partition, figures 2- 4b, column 3, lines 48-67; column 4, lines 1-36), the ROI comprising a subset of the plurality of pixels in the image;
means for determining a ROI weight for pixels in the subset of the plurality of pixels (image processor 35 receives image from image sensor 12, the image frame 15 is partition, specify region of interest 30, figures 2-4b, column 3, lines 48-67; column 4, lines 1-65);
means determining statistics for the image based on the plurality of pixels in the image and the ROI weight (histogram circuitry 44 may be pre-process (step 509) image frames 15 responsive to the weight of the cells, figures 2-6, column 3, lines 48-67; column 4, lines 1-65); and
means for adjusting a gain or exposure setting for the image sensor based on the statistics (a camera control parameter, e.g. gain, exposure time, for controlling camera 12 may be reset (step 515), figures 2-6, column 3, lines 48-67; column 4, lines 1-65).
Regarding claim 25, Belman discloses means for capturing the image (image sensor 12, figure 2, column 3, lines 48-61).

Regarding claim 1, see Examiner’s comments regarding claim 24.
Regarding claim 9, see Examiner’s comments regarding claim 24.
Regarding claim 17, see Examiner’s comments regarding claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (CN 106791475) in view of Belman (US 9,615,050).
Regarding claim 8, Nguyen fails to disclose receiving a user input an object in the image to define the ROI.
However, Belman discloses a region of interest 30of different size, shape, position and/or orientation in image space may be selected a priori (figure 3, column 4, lines 13-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Nguyen by the teaching of Belman in order to select a desired region of interest for closely viewing this region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hannah (US 5,712,682) discloses camera having an adaptive gain control.
Schieltz (US 9,313,415) discloses method and system for adjusting exposure settings of video cameras.
Cutler (US 2009/0003678) discloses automatic gain control exposure control using region of interest detection.
 Morales et al. (US 2017/0230558) discloses exposure control method and system for an image capture device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        7/02/2022